EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Amendments to the Claims:

1.    (Currently Amended) A process for taking a photographic image of a subject, the process comprising:
articulating at least one articulable appendage coupled to a main body of an articulating device to a subject location, wherein the at least one articulable appendage comprises a flat planar surface having thereon a directional light reference, and wherein the directional light reference is at about the subject location;
focusing on a predefined area of the directional light reference with a camera in the main body of the articulating device;
adjusting an exposure value within a predetermined range to obtain a desired exposure value;
obtaining an image of the predefined area of the directional light reference at the desired exposure value;

capturing an image of a subject at the subject location using the desired exposure value; and
processing the captured image with the white balance information to obtain the photographic image of the subject, 
wherein the directional light reference is one of a digital gray card and a white balance card.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard Carter whose telephone number is (571)270-1220.  The examiner can normally be reached on M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/R.B.C/Examiner, Art Unit 2485         

/JAYANTI K PATEL/Supervisory Patent Examiner, Art Unit 2485      
March 4, 2021